FULMER, Judge.
Terry Saliva appeals the trial court’s order granting the State Department of Revenue’s (Department) motion to transfer its child support enforcement action to Lee County, Florida. We agree with the Department’s concession that it was error for the trial court to enter an order transferring the matter to Lee County before a hearing on the Department’s motion took place. Accordingly, we reverse and remand for the trial court to consider the matter after providing Saliva an opportunity to be heard.
Reversed and remanded.
ALTENBERND, A.C.J., and SALCINES, J., concur.